234 F.3d 526 (11th Cir. 2000)
Linroy BOTTOSON, Petitioner-Appellant,v.Michael W. MOORE, Secretary, Florida Department of Corrections, Respondent- Appellee.
No. 98-2886.
United States Court of Appeals, Eleventh Circuit.
November 29, 2000.December 11, 2000

[Copyrighted Material Omitted][Copyrighted Material Omitted]
Appeal from the United States District Court for the Middle District of  Florida.(No. 97-00457-CV-ORL-19A), Patricia C. Fawsett, Judge.
Before ANDERSON, Chief Judge, and TJOFLAT and COX, Circuit Judges.
ANDERSON, Chief Judge:


1
Linroy Bottoson was convicted of murder in the state courts of Florida and  received a death sentence. The district court denied Bottoson's petition for a  writ of habeas corpus pursuant to 28 U.S.C  2254. We granted a certificate of  appealability to review: (1) whether Bottoson's right to a reliable sentencing  hearing was violated by the trial judge's instruction that the jury could  consider only statutory mitigating evidence, the Hitchcock v. Dugger, 481 U.S.  393, 107 S.Ct. 1821, 95 L.Ed.2d 347 (1987), issue; and (2) whether Bottoson was  denied the constitutional right to effective assistance of counsel at the  penalty phase of his trial.1 We now affirm.

I. BACKGROUND

2
On Friday October 26, 1979, the Eatonville, Florida, post office was robbed, and  money orders were taken. Catherine Alexander, the postmistress of Eatonville,  was last seen leaving the post office on that day at around noon led by a tall  African-American man. As she left, she whispered to bystanders to call the  police and to tell them that the man was stealing. Later that day, Bottoson's  wife attempted to cash one of the missing money orders, and Bottoson and his  wife came under suspicion. Postal inspectors entered Bottoson's home on Monday  October 29 and arrested him and his wife. Upon searching Bottoson's home the  next day, postal inspectors found the missing money orders and Mrs. Alexander's  shoes. Mrs. Alexander's body was found on the side of a dirt road on the same  night that the Bottosons were arrested. The victim had been stabbed fourteen  times in the back and once in the abdomen. The medical examiner testified that  she died from crushing injuries to the chest and abdomen which were consistent  with having been run over by an automobile. The undercarriage of Bottoson's car,  a brown Chevelle, contained hair samples and clothing impressions linked to the  victim's hair and clothing. Expert evidence indicated that clothing fibers  similar to those in the victim's clothes and a tip of the victim's fingernail  were found in the trunk of Bottoson's car.


3
At trial, witnesses could not identify Bottoson as the man seen leaving the post  office with the victim but identified from a photograph a car, a red LTD  automobile, that was rented to Bottoson at the time as the car in which the  victim was taken away. A postal inspector identified the money orders found in  Bottoson's home and traced them to the machine at the Eatonville post office. In  addition, there was evidence that Bottoson deposited some of the stolen money  orders in his bank account. Evidence was also presented that hair samples and  clothing impressions found on Bottoson's car, a brown Chevelle, were consistent  with having come from the victim's body. Expert evidence indicated that clothing  fibers similar to those in the victim's clothes and a tip of the victim's  fingernail were found inside Bottoson's car.


4
Bottoson's former wife, who was married to him at the time of the murder,  testified that Bottoson was away from home around noon on Friday, October 26 and  that he gave her a postal money order upon returning home. She testified that on  the following Monday, she did not see him from 1:30 p.m. until 10:00 p.m. and  that he had the brown Chevelle at the time. A jailhouse informant testified that  Bottoson confessed to the murder and indicated that the best witness is a dead  witness. He also testified that Bottoson said that "the old bitch had a lot of  fight in her." Bottoson also gave a written confession to a minister in an  effort to obtain leniency. In the confession, Bottoson wrote that "demon  spirits" had "got on me."


5
Bottoson testified at trial. He testified that on October 26, he loaned the  rental car to a man named Ernest and that Ernest returned with the money orders.  He further testified that he loaned the brown Chevelle to Ernest on October 29,  and that, when Ernest returned, he admitted killing the victim. Ernest then  drove Bottoson to the site of the murder and Bottoson got out of the car to look  at the body. Bottoson denied making any confessions. A jury found Bottoson  guilty of first-degree murder.


6
At the sentencing hearing, the state presented an FBI agent who testified that  Bottoson was convicted of bank robbery in 1971. Bottoson's counsel presented the  testimony of a minister, the minister's wife, and Bottoson's mother, who  described Bottoson as kind, honest, respectable, caring, and unselfishly devoted  to his church.


7
The jury recommended that Bottoson be sentenced to death, and the trial judge  imposed a death sentence. The Florida Supreme Court affirmed the conviction and  death sentence. See Bottoson v. State, 443 So.2d 962, 966 (Fla.1983), cert.  denied, Bottoson v. Florida, 469 U.S. 873, 105 S.Ct. 223, 83 L.Ed.2d 153 (1984).


8
In 1991, a postconviction hearing was held pursuant to Florida Rule of Criminal  Procedure 3.850. The bulk of that hearing focused on Bottoson's claim that his  lawyer was ineffective during the penalty phase of the trial. The court denied  relief, and the Florida Supreme Court affirmed. See Bottoson v. State, 674 So.2d  621, 625 (Fla.1996).


9
Bottoson then applied for a federal writ of habeas corpus on April 22, 1997. The  District Court for the Middle District of Florida, Orlando Division, denied  relief on June 2, 1998. We subsequently granted a Certificate of Appealability.

II. STANDARD OF REVIEW

10
Because Bottoson filed his petition in April 1997, almost one year after the  effective date of the Antiterrorism and Effective Death Penalty Act (AEDPA),  this case is governed by 28 U.S.C.  2254 as amended by the AEDPA. Section 2254  provides:  (d)An application for a writ of habeas corpus on behalf of a person in custody  pursuant to the judgment of a State court shall not be granted with respect to  any claim that was adjudicated on the merits in State court proceedings unless  the adjudication of the claim -


11
(1)resulted in a decision that was contrary to, or involved an unreasonable  application of, clearly established Federal law, as determined by the Supreme  Court of the United States; or


12
(2)resulted in a decision that was based on an unreasonable determination of  the facts in light of the evidence presented in the State court proceeding.


13
28 U.S.C.  2254(d)(1). A factual finding by a state court is presumed to be  correct, and a petitioner must rebut the presumption of correctness by clear and  convincing evidence. See 28 U.S.C.  2254(e).


14
A state-court decision is contrary to the Supreme Court's clearly established  precedent (1) if the state court applies a rule that contradicts the governing  law as set forth in Supreme Court case law, or (2) if the state court confronts  a set of facts that are materially indistinguishable from those in a decision of  the Supreme Court and nevertheless arrives at a result different from Supreme  Court precedent. See Williams v. Taylor, 529 U.S. 362, 120 S.Ct. 1495, 1519-20,  146 L.Ed.2d 389 (2000).


15
A state court decision involves an unreasonable application of Supreme Court  precedent "if the state court identifies the correct governing legal rule from  [Supreme Court] cases but unreasonably applies it to the facts of the particular  state prisoner's case." Williams, 120 S.Ct. at 1520. In addition, a state court  decision involves an unreasonable application of Supreme Court precedent "if the  state court either unreasonably extends a legal principle from [Supreme Court]  precedent to a new context where it should not apply or unreasonably refuses to  extend that principle to a new context where it should apply." Id.

III. DISCUSSION
A. Hitchcock Claim

16
Bottoson argues that the jury instructions at his sentencing hearing violated  Hitchcock v. Dugger, 481 U.S. 393, 107 S.Ct. 1821, 95 L.Ed.2d 347 (1987). In  Hitchcock, the Supreme Court held that instructions to an advisory jury and a  sentencing judge not to consider nonstatutory mitigating factors rendered the  resulting death sentence invalid. See id. at 398-99, 107 S.Ct. at 1824-25. The  sentencing judge in that case refused to consider nonstatutory mitigating  evidence, and there was no showing that the error was harmless. See id. at  398-99, 107 S.Ct. at 1824. In this case, the sentencing judge instructed the  jury as follows:


17
The mitigating circumstances which you may consider, if established by the  evidence, are these: A, that the Defendant has no significant history of prior  criminal activity. B, that the crime for which the Defendant is to be  sentenced was committed while the Defendant was under the influence of extreme  mental or emotional disturbance. C, that the victim was a participant in the  Defendant's conduct or consented to the act. D, that the [Defendant] was an  accomplice in the offense for which he is to be sentenced but the offense was  committed by another person and the Defendant's participation was relatively  minor. E, that the Defendant acted under extreme duress or under the  substantial domination of another person. F, the capacity of the Defendant to  appreciate the criminality of his conduct or to conform his conduct to the  requirements of law was substantially impaired. G, the age of the Defendant at  the time of the crime.


18
Both the 3.850 hearing court and the Florida Supreme Court held that any such  error in this case was harmless. See Bottoson v. State, 674 So.2d at 622-23. We  cannot say that that determination was contrary to or involved an unreasonable  application of Supreme Court law, or resulted in a decision that was based on an  unreasonable determination of the facts in light of the evidence presented.


19
The sentencing court in this case allowed the presentation of non-statutory  mitigating evidence and did not expressly tell the jury that it could not  consider such evidence. In his closing remarks, the prosecutor told the jury  "under the law, you all can bring in anything you want to by way of mitigation."  The prosecutor then summarized the non-statutory mitigating evidence presented  and expressly told the jury that it could consider the evidence. The  non-statutory mitigating evidence that was presented consisted of testimony that  Bottoson was a devout church member, counseled members of the congregation, was  overheard counseling another prisoner, and was a good son. The Florida Supreme  Court weighed the nonstatutory mitigating evidence presented and found the error  harmless beyond a reasonable doubt. The Florida Supreme Court's decision was not  contrary to Hitchcock, and its conclusion was reasonable and supported by the  record. We thus deny relief as to this claim.

B. Strickland Claim

20
In Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674  (1984), the Supreme Court established a two-prong test that a habeas petitioner  must satisfy to maintain an ineffective assistance of counsel claim:


21
First, the defendant must show that counsel's performance was deficient. This  requires showing that counsel made errors so serious that counsel was not  functioning as the "counsel" guaranteed by the Sixth Amendment. Second, the  defendant must show that the deficient performance prejudiced the defense.


22
Strickland, 466 U.S. at 687, 104 S.Ct. at 2064. It is well established that a  habeas petitioner must demonstrate both deficient performance and prejudice, and  that a failure with respect to either prong constitutes a failure to demonstrate  ineffective assistance of counsel. See Hill v. Lockhart, 474 U.S. 52, 56, 106  S.Ct. 366, 369-70, 88 L.Ed.2d 203 (1985). Both the 3.850 court and the Florida  Supreme Court focused primarily on the prejudice prong, and we do likewise.


23
To satisfy the prejudice prong of the Strickland test, the "defendant must show  that there is a reasonable probability that, but for counsel's unprofessional  errors, the result of the proceeding would have been different. A reasonable  probability is a probability sufficient to undermine confidence in the outcome."  Id. at 694, 104 S.Ct. at 2068.


24
The claim of ineffective assistance of counsel that Bottoson presents in this  appeal is that his trial counsel, Schaeffer, failed to investigate his  background and to discover and present mental health evidence at the penalty  phase of Bottoson's trial.2 As noted above, the AEDPA applies in this case.  Therefore, findings of fact by the state court are presumed to be correct, and  Bottoson must rebut the presumption of correctness by clear and convincing  evidence. See 28 U.S.C.  2254(e). Furthermore, because this claim was  adjudicated on the merits in the state court, we cannot grant the writ of habeas  corpus unless the state court's adjudication of the claim "resulted in a  decision that was contrary to, or involved an unreasonable application of,  clearly established Federal law, as determined by the Supreme Court of the  United States; ... or resulted in a decision that was based on an unreasonable  determination of the facts in light of the evidence presented." 28 U.S.C.   2254(d). The standard for effective assistance of counsel, as enunciated in  Strickland v. Washington is "clearly established" Supreme Court law. Williams v.  Taylor, 529 U.S. 362, 120 S.Ct. 1495, 1511-12, 146 L.Ed.2d 389 (2000). The state  court in the instant case applied the correct "reasonable probability" standard  with respect to the prejudice prong, and the facts of the instant case are not  materially indistinguishable from a decision of the Supreme Court concluding  that the "reasonable probability" standard had been satisfied; thus, the state  court adjudication in this case is not "contrary to" Strickland. See Williams v.  Taylor, 120 S.Ct. at 1519-20. Accordingly, the issue in the instant case is  whether the state court adjudication of this claim involved an unreasonable  application of Strickland. In light of the fact that the state court here has  correctly identified the governing legal rule, i.e., Strickland 's "reasonable  probability" standard, the issue before this court is whether the state court  adjudication involved an unreasonable application of that standard. Williams v.  Taylor, 120 S.Ct. at 1522.


25
Thus, we begin our analysis with the state court adjudication of this claim and  application of Strickland's prejudice prong. The 3.850 court held evidentiary  hearings in April and November of 1991, consisting of a total of about 10 days.  With the record of the proceedings at trial before him, and having personally  heard all of the evidence presented during the 1991 proceeding, the 3.850 judge  concluded as follows with respect to Strickland's prejudice prong:


26
In any event, this court has extensively reviewed this claim in light of the  entire record, and finds that even if counsel's performance may have been  deficient in some respects, any failure was not prejudicial pursuant to  Strickland, 466 U.S. at 668, 104 S.Ct. 2052. The mitigating evidence now  presented would not outweigh or overcome the aggravating circumstances of this  murder. Defendant's background, childhood experiences (defendant was 41 years  old at the time of trial) and religious eccentricities do not compare to the  aggravating factors that (1) Mr. Bottoson had been previously convicted of a  felony, (2) the murder occurred during the commission of a felony, (3) the  murder was committed to avoid arrest, and (4) the murder was especially  heinous because of the kidnaping, long confinement and mode of killing of the  74-year old victim.


27
Order Denying Motion for Post-Conviction Relief, February 5, 1993, at 14.


28
On appeal from the order of the 3.850 court, the Florida Supreme Court addressed  the merits of this claim and said the following with respect to Strickland's  prejudice prong:


29
The record of the post-conviction hearing reflects that Bottoson told  Schaeffer that he had been treated for depression in Ohio and in connection  with his prior robbery conviction in California....


30
The post-conviction record further shows that Sheaffer had no personal  reservations concerning Bottoson's mental health, but in order to be certain  he had him examined by two psychiatrists. Although these were competency  examinations, the psychiatrists' reports necessarily discussed all aspects of  Bottoson's mental health. After reviewing these reports and talking with one  of the psychiatrists, Dr. Kirkland, Sheaffer concluded that the presentation  of mental health testimony would not be helpful to Bottoson....


31
Dr. Kirkland, who also testified at the post-conviction hearing, said that  Bottoson had told him of the psychiatric treatments he had received in Ohio  and California. He was aware that Bottoson had experienced religious  hallucinations, but observed that psychiatrists are loathe to say that this  would indicate that a person is abnormal or mentally ill. Dr. Kirkland was  then shown a card reflecting Bottoson's medical diagnosis in Ohio, obtained by  the Capital Collateral Representative's investigator from another hospital to  which Bottoson's records had been transferred. The card referred to a 1962  diagnosis of acute schizophrenic episode with the words "discharge improved."  Dr. Kirkland testified that in 1962 this referred to a person who had had a  short psychotic episode from which he had recovered. He said that had he been  provided with that document he would not have changed his original evaluation.  Dr. Kirkland said that the information on the card together with the medical  reports which the Capital Collateral Representative was able to obtain from  California would have led him to conclude that Bottoson was a latent  schizophrenic. He explained that this was a term used to describe a  schizophrenic who had gotten better.


32
. . .


33
Yet, even with the benefit of both the Ohio and California records, Dr.  Kirkland did not indicate that he would have testified that any statutory  mental mitigators were present. While the Capital Collateral Representative's  psychiatrist, Dr. Phillips, who examined Bottoson eleven years after the  murder, testified that both of the statutory mental mitigators were present at  the time of the crime, the trial judge was entitled to discount his  opinion....


34
The evidence presented below was conflicting. However, there was competent,  substantial evidence to support the judge's findings and conclusions. Even if  we assume some deficient performance on the part of Sheaffer, we cannot say  that the evidence raises a reasonable probability that the result would have  been different if Sheaffer had introduced mental health testimony or called  witnesses to describe this forty-one-year old man's troubled childhood.


35
Bottoson v. State, 674 So.2d 621, 624-25 (Fla.1996). As indicated above, the  issue before this court is whether the adjudication of the claim in state court  resulted in a decision that involved an unreasonable application of the  Strickland prejudice prong.


36
The appropriate analysis of the prejudice prong of Strickland requires an  evaluation of "the totality of the available mitigation evidence-both that  adduced at trial, and the evidence adduced in the habeas proceeding-in  reweighing it against the evidence in aggravation." Williams v. Taylor, 120  S.Ct. at 1515. In Williams, the Court held that the state court adjudication  involved an unreasonable application of Strickland's prejudice prong in part  because the state court failed to evaluate the totality of the evidence.  Williams, 120 S.Ct. at 1515, 1525. The Florida Supreme Court in the instant case  determined that the 3.850 court discounted Dr. Phillips's opinion, and that it  was appropriate to do so under the circumstances. When there is conflicting  testimony by expert witnesses, as here, discounting the testimony of one expert  constitutes a credibility determination, a finding of fact. A finding of fact  made by a state court is presumed to be correct, and a habeas petitioner has the  burden of rebutting the presumption of correctness by clear and convincing  evidence. See 28 U.S.C.  2254(e)(1). As a preliminary matter, we examine the  state court's discount of Dr. Phillips's opinion pursuant to 28 U.S.C.   2254(e)(1).


37
First, we note that the Florida Supreme Court found that the 3.850 judge had  discounted Dr. Phillips's opinion, notwithstanding the fact that the 3.850 judge  did not do so explicitly. We conclude that the Florida Supreme Court reasonably  inferred that the 3.850 judge had discounted Dr. Phillips's opinion. The 3.850  judge personally presided over the 10-day hearing, the bulk of which focused on  this claim and counsel's effort to demonstrate mental health mitigating  circumstances. Dr. Phillips's testimony was clearly the most significant evidence presented by Bottoson. Dr. Phillips opined that Bottoson suffered most  of his life from a mental disease known as a schizo-affective disorder, that  Bottoson was experiencing an acute or active phase thereof at the time of the  offense, and that Bottoson was at the time of the offense under the influence of  extreme mental or emotional disturbance, and that at the time of the offense  Bottoson's capacity to appreciate the criminality of his conduct and conform his  conduct to the requirements of the law was substantially impaired. In other  words, Dr. Phillips testified that two statutory mitigating factors were  present. Notwithstanding the obvious significance of Dr. Phillips's opinion, the  3.850 judge, in weighing the mitigating evidence presented during the 1991  proceedings, mentioned only defendant's background, his childhood experiences,  and his religious eccentricities. In light of the fact that Dr. Phillips's  testimony was in conflict with the testimony of Dr. Kirkland, and in light of  the fact that the 3.850 judge explicitly stated that he had considered "the  entire record," the only reasonable inference is that the 3.850 judge did in  fact discount the testimony of Dr. Phillips, as the Florida Supreme Court found  that he did. We conclude that the finding of the Florida Supreme Court to this  effect is amply supported by reasonable inferences from the opinion of the 3.850  court.


38
Second, we inquire whether the finding of fact discounting Dr. Phillips' opinion  is entitled to the statutory presumption of correctness. As noted, Dr.  Phillips's opinion was in conflict with that of Dr. Kirkland. Dr. Kirkland had  evaluated Bottoson before trial, and had opined that Bottoson was competent to  stand trial. Dr. Kirkland also testified at the 1991 evidentiary hearing. He  expressly disagreed with the findings of Dr. Phillips. In his testimony, Dr.  Kirkland agreed with Dr. Phillips only insofar as Dr. Kirkland also thought that  it was likely that Bottoson suffered from the mental illness of schizophrenia.  However, it is clear from Dr. Kirkland' testimony that he believes that  Bottoson's schizophrenia is of the latent type, that is, in remission most of  the time. It is also implicit in Dr. Kirkland's testimony that the mental  illness of schizophrenia would play a motivating role in a person's commission  of a crime only if the schizophrenia were in an acute or active phase. Dr.  Kirkland explains in some detail the appropriate way one would go about  retroactively determining whether or not a person's schizophrenia was in an  acute or active phase at the time of a crime. Dr. Kirkland's road map for such  determinations would include the following: examination of the details of the  crime and the actions of the accused with a view to whether they evidenced  logical thought processes, on the one hand, or fragmented, psychotic thought  processes, on the other hand; examination of the statements of witnesses who  would have observed the accused during the time frame of the crime to determine  whether the person was experiencing hallucinations or other indications of  psychotic behavior; and examination of the evidence to assess whether actions  were motivated by normal motivations or psychotic motivations. In our discussion  below, we have followed Dr. Kirkland's road map, and concluded that the evidence  in the instant record strongly suggests that Bottoson was not in fact  experiencing an acute or active phase of his schizophrenia during the time frame  of the crime and thus that Bottoson's latent mental illness would likely play a  much less significant role in Bottoson's actions. Because the appropriate  analysis laid out by Dr. Kirkland points strongly to a conclusion contrary to  the opinion of Dr. Phillips, and because Dr. Kirkland expressly disagreed with  Dr. Phillips's findings, we conclude that there is support in the instant record  for the finding of fact of the state court discounting Dr. Phillips's opinions. Accordingly, we conclude that Bottoson has failed to rebut the presumption of  correctness by clear and convincing evidence. Therefore, the failure of the  state court to consider Dr. Phillips's opinions as part of the totality of the  evidence does not constitute an unreasonable application of Strickland's  prejudice prong. Furthermore, in our own consideration of the totality of the  evidence, we also will discount Dr. Phillips's opinions.


39
We turn now to an examination of the totality of the evidence to determine  whether the adjudication of this claim in the state court resulted in a decision  that involved an unreasonable application of Strickland's prejudice prong. As  noted, in considering the totality of the evidence, we discount the opinions of  Dr. Phillips.


40
We turn first to the evidence of aggravation in this case. The sentencing judge  found that Bottoson had previously been convicted of a crime involving a threat  of violence (the 1971 California bank robbery), that the instant crime was  committed during the commission of a felony (both the robbery of the post office  and the kidnaping), that the crime was committed for the purpose of avoiding  arrest, and that the crime was especially heinous, atrocious or cruel. The facts  of the instant crime are egregious, and fall comfortably within the meaning of  the Florida aggravating circumstance "especially heinous, atrocious or cruel."  The evidence reveals a murder committed to eliminate the only witness who could  surely identify Bottoson. The murder was accomplished by repeatedly stabbing the  victim with a knife, more than 14 times. Then, with the victim still alive, the  murder was completed by running over the victim with an automobile, resulting in  crushing injuries to the chest and abdomen, from which the victim finally died.  The victim had been kidnapped and kept captive for three days. In closing  argument, the prosecutor asked the jury to infer that the victim was kept during  this time in the trunk of Bottoson's car. It is certain that the victim spent  some time in the trunk of that car. Clothing fibers and the right little  fingernail, both linked to the victim, were found in the trunk. There was  testimony that the trunk reeked of the smell of urine.


41
We now summarize the mitigating evidence which is to be weighed against the  foregoing aggravating circumstances. At the penalty phase of the 1981 trial,  counsel for Bottoson presented four witnesses, a minister and the minister's  wife, a correctional officer, and Bottoson's mother. The minister and his wife  explained Bottoson's dedication to the church and its members, as well as his  nonviolent nature. The minister testified that Bottoson was the assistant pastor  of his church, that the minister handled the service on the second and fourth  Sundays of the month, and that Bottoson carried the service on the first and  third Sundays. The congregation appreciated Bottoson and approved of his  handling of the services. He testified that Bottoson devoted himself unselfishly  to the church. He also testified that Bottoson had never exhibited any violent  tendencies; rather, he was kind at all times. Finally, the minister expressed  his serious doubts that Bottoson committed this crime. Bottoson's mother  testified that Bottoson had never hurt anybody, and had never threatened  anybody. She testified that he went into the ministry at 13 to 14 years old, and  was ordained at 14 or 15. She testified that he had six children, and begged for  mercy. Counsel for Bottoson also called a correctional officer from the jail  that housed both Bottoson and Pertrell Kuniara (a fellow inmate who had  testified that Bottoson had confessed to him, which Bottoson disputed in his own  trial testimony). The officer testified that he had overheard that very morning  Kuniara telling a minister that the prosecutor came to see him yesterday and  that he, Kuniara, was going to be released from jail. This of course tended to  impeach Kuniara's testimony that Bottoson had confessed, and tended to support  counsel's effort at sentencing to persuade the jury that there was a lingering  doubt about Bottoson's guilt.


42
At the penalty phase of the 1981 trial, counsel for Bottoson brought out, on  cross-examination of the FBI officer who had investigated the 1971 California  bank robbery, the fact that the California judge at sentencing had recommended  psychiatric evaluations for Bottoson. All of the other mental health mitigating  evidence was adduced at the 1991 evidentiary hearing in the 3.850 court, and can  be summarized as follows. In 1962, Bottoson attempted to commit suicide, and was  hospitalized for approximately two weeks, was diagnosed as having had an acute  episode of schizophrenia, and was discharged as improved. The hospital records  with respect to this incident were destroyed by fire, and the only evidence in  the record is a card revealing the foregoing, which was uncovered from another  Cleveland institution by the diligent efforts of Collateral Counsel. Bottoson's  brother testified at the 1991 hearing that Bottoson's attempted suicide was  triggered by Bottoson's concern about, and inability to deal with, the situation  he was then facing with respect to his very severely retarded young son. In  1971, Bottoson was evaluated by a psychiatrist in California, Dr. Verin, after  having been arrested for bank robbery in Fresno, California. Dr. Verin's report  indicated that Bottoson heard a voice telling him to rob the bank. Dr. Verin's  conclusion was "paranoid schizophrenia, latent type," and he recommended further  psychological attention.


43
The foregoing is the only evidence in the instant record of Bottoson's having  experienced an acute or active psychotic episode. Indeed, the 1962 Cleveland,  Ohio, incident may be the only one. The diagnosis in the 1971 California  incident was schizophrenia, latent type, although there was evidence at that  time that Bottoson was hearing voices telling him to rob the bank. There is no  clear evidence in the record on appeal that Bottoson experienced any other acute  or active psychotic episode.


44
However, there is considerable evidence that several laymen (i.e., not medical  experts) over the years have labeled Bottoson's behavior as strange or bizarre.  The gist of this evidence is that Bottoson was, from a very young age, unusually  preoccupied with religion. Even as a pre-teen, he would accompany his mother as  they preached on street corners, Bottoson carrying along his little soap box as  he preached. Bottoson was ordained as a minister in the Church of God in Christ  at the age of perhaps 15. In his later teens, he continually worked (though  apparently without compensation) as an assistant to several ministers, and  preached sermons from time to time. One member of a congregation, who testified  at the 1991 hearing, remembered two occasions when Bottoson preached; she  thought his preaching was incoherent. Several others related bizarre incidents  which led them to believe that Bottoson needed psychiatric care. For example,  Reverend Robinson testified at the 1991 hearing that Bottoson assisted in his  church after he was ordained, and would preach whenever Reverend Robinson would  let him. He related that one day when no one was in the church, Reverend  Robinson found him lying down on the altar, praying and stomping and beating the  floor and telling the Lord of his need and asking the Lord to come bless him.  Reverend Robinson indicated that he called Bottoson by name, whereupon Bottoson  stopped, got up, and was calm. Reverend Robinson thought that the incident was  strange, but did not question Bottoson's mental health. From an early age,  Bottoson apparently believed that God had given him the gift of healing,  although such beliefs were not uncommon in the Church of God in Christ. This  kind of belief was known at the time of trial to the trial judge,3 Bottoson's  attorney, and Dr. Kirkland who examined Bottoson with respect to competency to  stand trial.


45
Dr. Kirkland referred to these beliefs and to Bottoson's religious  hallucinations both in a 1981 report to the trial judge and in his testimony at  the 1991 evidentiary hearing. In his 1981 evaluation of Bottoson, Dr. Kirkland  learned that Bottoson felt he had special powers of healing and that he might be  able to raise people from the dead. Dr. Kirkland testified in 1991 that his  evaluation of Bottoson in 1981 revealed that Bottoson was dressed appropriately,  his actions were appropriate (neither too busy nor lethargic), he was oriented  to his surroundings, his emotional tone or affect was appropriate (not depressed  or euphoric), his thought processes were appropriate and logical. Dr. Kirkland  testified that the issue of hallucinations that have a connection to religion  are somewhat difficult for the psychiatrist. He testified that psychiatrists are  loathe to say that such religious practices, if supported by others, are  psychotic, even if they have that appearance.


46
With the evidence of Bottoson's 1962 hospitalization and Dr. Verin's 1971  diagnosis of latent schizophrenia in hand, Dr. Kirkland testified that he would  likely consider Bottoson to be a person suffering from the mental disease of  schizophrenia, though in remission.4 It is clear from Dr. Kirkland's testimony  that such a person would sometimes suffer from symptoms of the disease, and  sometimes not. That is, such a person would have acute or active stages of the  disease, and times of remission.


47
We note, but discount pursuant to the state court finding, that Dr. Phillips  drew a causal and temporal connection between Bottoson's mental disease and his  actions in committing the instant crimes, assuming that Bottoson was suffering  from an acute or active phase of schizophrenia at the time. Other than Dr.  Phillips's bald conclusion to this effect, there is only very weak evidence in  the record on appeal that Bottoson was in fact experiencing an acute or active  episode of schizophrenia at the time. We summarize the evidence which might tend  to point in the direction of acute schizophrenia as follows. There is the fact  that the instant egregious crime of violence is inconsistent with Bottoson's  usually nonviolent demeanor. There is also the fact that Bottoson was at the  time overdrawn at the bank in the amount of about $6,000, and the inference  therefrom of some stress.5 There is also Bottoson's written "confession"  delivered to the prosecutor through the ministers, in which he asserted "demon  spirits" had "got on me" at the time. However, that "confession" was made  approximately a year after the crime, and was an obvious attempt to seek  leniency (i.e., a 14-year term to run concurrently with his federal sentence).  Finally, there are the letters written by Bottoson around the time of the trial  indicating his belief that the Lord had given him special powers (e.g., healing  and even raising the dead). The significance of this evidence has to be weighed,  keeping in mind that Bottoson had apparently held such beliefs at least since  his late teens (and thus are probably consistent with latent stages of his  mental illness), and that Dr. Kirkland testified that psychiatrists are loathe  to label such religious practices as psychotic, if they are supported by others  (and there is evidence here that such beliefs are held by others in Bottoson's  church).


48
On the other hand, there is considerable evidence that Bottoson was not  suffering from an acute episode of schizophrenia at the time. There is evidence  that Bottoson planned to rob the Eatonville Post Office several days in advance.  On Friday, October 26, 1979, Bottoson left his office at about 10:30 a.m., drove  the 25 miles to Eatonville, robbed the Post Office which he had "cased" several  days before, and kidnaped the Postmistress victim in the instant case. From the  time of the kidnapping on Friday, until Bottoson's arrest at 10:50 p.m. Monday  evening, October 29, the state's witnesses trace Bottoson's actions, accounting  for the greatest portion of the intervening time, but leaving several gaps  unaccounted for, including the period of time during which the medical examiner  testified that death probably occurred, namely between 7:00 p.m. and 11:00 p.m.  on that Monday, October 29, 1979. The jury obviously inferred from the state's  evidence that Bottoson's actions were careful and premeditated, that he  successfully hid the live kidnapping victim for three days, while Bottoson  himself made appearances before numerous witnesses (his wife, her friend, Ms.  Sheard, the church congregation, persons he saw on the twenty-four hour plus  visit and wedding in Macon, and an employee at his office), all the while acting  as if nothing had happened. None of the numerous people who saw Bottoson during  the crucial four days testified that he was having hallucinations or gave any  other indication that he was experiencing an acute episode of schizophrenia.  There was no such testimony at trial or at the 1991 evidentiary hearing. To the  contrary, Bottoson's former wife, who was with him for most of the time during  the crucial three to four days, testified repeatedly that there was nothing  about his behavior that was out of the ordinary, nothing to suggest that he was  carrying around some great weight. Moreover, the accounts given by defendant of  the events of the those crucial days, including the account given in his trial  testimony, were delivered in a logical, articulate manner. The version of the  events given by Bottoson in his trial testimony very carefully account for the  evidence which Bottoson knew the state had (e.g., that the murder weapon, the  brown Chevelle, belonged to him and he was found in possession of the money  orders, that the victim's shoes and the knife which was probably used to stab  the victim were found on the porch of his house). In other words, Bottoson's  trial testimony was reasonably viewed as a careful and calculated attempt to  create an alibi.


49
To assist in our assessment of the extent to which the evidence suggests that  Bottoson was experiencing an acute or active episode of schizophrenia during the  time frame of the offense, we follow the road map laid out in Dr. Kirkland's  testimony. First, we examine the details of the crime and the actions of the  accused with a view to whether they evidenced logical thought processes or  fragmented, psychotic thought processes. As indicated above, the details of the  crimes and the evidence of Bottoson's actions suggest, not fragmented or  psychotic thought processes, but rather careful and logical planning. Bottoson  planned several days in advance to rob this particular post office, apparently  planning to steal money orders. He implemented the plan calmly. Bottoson  successfully hid the kidnapping victim for three days, while he himself appeared  without the kidnapping victim before numerous witnesses and for extended periods  of time, all the while behaving normally and without raising any suspicions. On  Saturday afternoon, he exchanged the red LTD rental car he had used in the  robbery and kidnapping for a blue LTD, claiming mechanical difficulties.  Bottoson's actions seem to have been carefully planned and logically directed  toward the aim of hiding the victim and concealing his crimes. Although it was  obviously not smart to cash the money orders (or indeed to commit the crimes  themselves), his actions do not appear to be loose or fragmented, as Dr.  Kirkland described psychotic thought processes, but rather appear logical and  goal directed.


50
Second, we examine the statements of witnesses who would have observed the  accused during the time frame of the crime to determine whether they observed  hallucinations or other indications of psychotic behavior on the part of  Bottoson. The eyewitnesses to the robbery and kidnapping testified at trial and  pointed to no strange or bizarre behavior on the part of Bottoson as the robbery  and kidnapping unfolded. Nor was there any such testimony at the 1991  evidentiary hearing. Bottoson and his wife cashed some of the money orders on  Friday afternoon, ate dinner together and watched TV that evening. Bottoson and  his wife spent the next morning, Saturday, October 27, picking up his wife's  friend, Mrs. Sheard at the airport. Bottoson and his wife spent about three  hours that Saturday evening at church, and then left with his wife and Mrs.  Sheard around midnight and traveled to Macon, Georgia, for a wedding, returning  only early in the morning hours of Monday, October 29. None of the numerous  people who saw Bottoson during this crucial period of time testified that he was  having hallucinations or that he gave any other indication that he was  experiencing an acute episode of schizophrenia. There was no such testimony  either at trial or at the 1991 hearing. To the contrary, the evidence is that  Bottoson's behavior was normal. Bottoson has failed to adduce any testimony from  persons in position to observe him that he was experiencing an acute or active  episode of schizophrenia during the crucial three to four day period.


51
Finally, following Dr. Kirkland's road map, we examine the evidence to assess  whether Bottoson's actions were motivated by normal motivations or psychotic  motivations. There is clear evidence of "normal" motivations, i.e., nonpsychotic  motivations. There is evidence that the robbery was motivated by a desire to  obtain money orders to alleviate Bottoson's overdrawn status. There is direct  evidence that Bottoson's murder of the kidnapping victim was motivated by a  desire to eliminate the witness who could surely identify him.


52
While there is some evidence suggesting the possibility that Bottoson was  experiencing an acute or active episode of schizophrenia,6 stronger evidence  suggests that he was not. Under these circumstances, we cannot conclude that the  decision of the state court in this respect was based on an unreasonable  determination of the facts in light of the evidence presented in the state court  proceedings. See 28 U.S.C.  2254(d)(2). Thus, accepting the fact that Bottoson  was not experiencing an acute or active episode of schizophrenia during the time  frame of the offense, we cannot conclude that the state court was unreasonable  in determining that Bottoson's latent mental illness played an insignificant  role with respect to the motivation of Bottoson's actions in committing the  instant crimes.


53
Upon consideration of the entire record, the state court concluded that Bottoson  had failed to satisfy Strickland's prejudice prong, i.e., that Bottoson had  failed to show that there is a reasonable probability that, but for counsel's  deficient performance, the result of the sentencing phase would have been  different. For the foregoing reasons, we cannot conclude that the adjudication  of this claim in the state court resulted in the decision that involved an  unreasonable application of Strickland's "reasonable probability" standard.

AFFIRMED.7


NOTES:


1
  We granted a certificate of appealability both on whether Bottoson was denied  effective assistance of counsel in the sentencing phase of the trial and on  whether Bottoson's trial counsel was prevented from providing effective  assistance of counsel because of conditions created by statute or state law,  including a statutory fee cap. However, we will consider these two issues  together as part of Bottoson's claim for ineffective assistance of counsel at  the penalty phase of his trial.
In his brief on appeal, Bottoson asserts a constitutional challenge to the  application of AEDPA to his case. However, in his application to this court for  a certification of appealability, he did not seek leave to present this issue,  and thus this court did not grant a certificate of appealability with respect to  it. Under these circumstances, we do not address this issue. Murray v. United  States, 145 F.3d 1249 (11th Cir.1998).


2
  Bottoson also argues that his counsel was ineffective generally for failure to  adequately prepare for the penalty phase, and that the statutory fee cap in  existence at the time of the trial prevented his attorney from rendering  effective assistance. However, in light of our holding that Bottoson has failed  to satisfy the prejudice prong, we find no merit to these claims.


3
  Bottoson wrote several letters to the trial judge to this effect.


4
  We note that Dr. Verin's diagnosis of schizophrenia, latent type, is consistent  with Dr. Kirkland's opinion. Moreover, the medical records with respect to the  California incident indicate that Bottoson was considered mentally competent at  the time, was presently functioning in an acceptable manner, and was not  sufficiently ill to be hospitalized.


5
  Apparently Dr. Phillips's belief that Bottoson was experiencing stress is the  primary basis for Dr. Phillips's belief that Bottoson was experiencing an acute  or active episode of schizophrenia. Other than the fact that Bottoson was  overdrawn at the bank, we find very little other evidence in the record that  Bottoson was laboring under any unusual stress at the time. According to his  then wife's testimony, his behavior at the time was completely normal. She had  no understanding that they were in financial trouble. Bottoson and his wife had  just recently bought a house and moved in. Bottoson had just recently started a  business of his own. He was active at the time as assistant pastor of Reverend  Johnson's church. Although Dr. Phillips indicated there were marital  difficulties at the time, there is no such suggestion in the then wife's  testimony. Rather, she testified that she divorced Bottoson about a year after  the crime, and that the divorce was triggered by the crime.


6
  Probably the strongest evidence is the fact that this egregious and violent  crime seems to be inconsistent with the non-violent, kind demeanor which  Bottoson has usually presented.


7
  Appellee's motion to strike Appellant's Supplemental Brief is denied.